Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Appellants contended that section 37-f of the Insurance Law assessing the Welfare Fund for the entire costs of the examination (1) is void as a denial of due process and of equal protection under the Fourteenth Amendment of the Constitution of the United States, (2) is void as constituting an undue burden on interstate commerce (U. S. Const., art. I, § 8), and (3) is void as in conflict with basic Federal policy. The Court of Appeals held that section 37-f of the Insurance Law does not offend against the Constitution or Federal policy. [See 13 N Y 2d 814.|